Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212)873-0250
Facsimile:     (646)395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


OFF-WHITE LLC,
                                                    CIVIL ACTION No.
Plaintiff                                             20-cv-5196 (KPF)

v.                                                    FINAL DEFAULT
                                                        JUDGMENT
A9660, AIRMAX90270, ANGELS02, ANGELS03,              AND PERMANENT
ANGELS06,        ANNA122,        BUDCO,             INJUNCTION ORDER
CASUALSHOES0001,       CASUALSHOES0006,
CHILDSHOES123,   CHINA5,   CHINARED001,
COMII,    DESIGNERSHOES202006,   EMEYA,
EMEYBA, EMEYGROUP, FASHION_COMPANY,
FAVORJERSEY, FINE_LIVE, FOG06, HSGUARD,
HTT1990,    HUAHUAKEYANG,       JORGE05,
JWSNEAKER, LANYING456, LCP007, LOUIS2341,
LOUISBBE, MCQUEEN97_14, MCQUEEN9710,
MCQUEEN9712,     OFF007,   OFFWHITE001,
OFFWHITE1,     OULF007,     PALM_STORE,
PARISVIP06,  REDSHOES1005,   ROUNDTWO,
RUN_MAN,     RUNNING22,    SEAWAYS1999,
SHOES7716, SMART1688, STONE_ISLAND001,
SUNDY003,      TANG1108,     V3366582525,
VIPKAJERSEY,            WATCHES_ONLINE,
WXENDZ23698,    YANLINL88,    YAOLEI000,
YAOLEI004, YEEZY3066, YEEZY350_BAR and
YUHUANG04,

Defendants
                                          GLOSSARY

     Term                                 Definition                           Docket Entry
                                                                                 Number
Plaintiff or Off-   Off-White LLC                                                  N/A
White
Defendants          a9660, airmax90270, angels02, angels03, angels06,              N/A
                    anna122, budco, casualshoes0001, casualshoes0006,
                    childshoes123,       china5,    chinared001,      comii,
                    designershoes202006, emeya, emeyba, emeygroup,
                    fashion_company, favorjersey, fine_live, fog06,
                    hsguard, htt1990, huahuakeyang, jorge05, jwsneaker,
                    lanying456,       lcp007,      louis2341,      louisbbe,
                    mcqueen97_14, mcqueen9710, mcqueen9712, off007,
                    offwhite001,      offwhite1,    oulf007,    palm_store,
                    parisvip06, redshoes1005, roundtwo, run_man,
                    running22, seaways1999, shoes7716, smart1688,
                    stone_island001, sundy003, tang1108, v3366582525,
                    vipkajersey, watches_online, wxendz23698, yanlinl88,
                    yaolei000, yaolei004, yeezy3066, yeezy350_bar and
                    yuhuang04
Defaulting          A9660, Airmax90270, Angels02, Angels03, Angels06,              N/A
Defendants          Anna122,        Casualshoes0001,       Casualshoes0006,
                    Childshoes123,       China5,    Chinared001,     Comii,
                    Designershoes202006, Emeya, Emeyba, Emeygroup,
                    Fashion_company, Favorjersey, Fine_live, Fog06,
                    Hsguard, Htt1990, Huahuakeyang, Jorge05, Jwsneaker,
                    Lanying456,       Lcp007,      Louis2341,     Louisbbe,
                    Mcqueen97_14,         Mcqueen9710,        Mcqueen9712,
                    Off007, Offwhite001, Offwhite1, Oulf007, Palm_store,
                    Parisvip06, Redshoes1005, Run_man, Running22,
                    Seaways1999,             Shoes7716,         Smart1688,
                    Stone_island001, Sundy003, Tang1108, V3366582525,
                    Watches_online, Wxendz23698, Yanlinl88, Yaolei000,
                    Yaolei004, Yeezy3066, Yeezy350_bar and Yuhuang04
DHgate              Dunhuang Group d/b/a DHgate.com, an online                     N/A
                    marketplace and e-commerce platform which allows
                    manufacturers, wholesalers and other third-party
                    merchants, like Defendants, to advertise, distribute,
                    offer for sale, sell and ship their wholesale and retail
                    products originating from China directly to consumers
                    worldwide and specifically to consumers residing in
                    the U.S., including New York
Sealing Order       Order to Seal File entered on July 7, 2020                    Dkt. 1
Complaint           Plaintiff’s Complaint filed on July 7, 2020                   Dkt. 5


                                                i
Application       Plaintiff’s Ex Parte Application for: 1) a temporary        Dkts. 10-13
                  restraining order; 2) an order restraining Merchant
                  Storefronts (as defined infra) and Defendants’ Assets
                  (as defined infra) with the Financial Institutions (as
                  defined infra); 3) an order to show cause why a
                  preliminary injunction should not issue; 4) an order
                  authorizing bifurcated and alternative service and 5) an
                  order authorizing expedited discovery filed on July 7,
                  2020
Abloh Dec.        Declaration of Virgil Abloh in Support of Plaintiff’s         Dkt. 11
                  Application
Yamali Dec.       Declaration of Danielle Yamali in Support of                  Dkt. 12
                  Plaintiff’s Application
TRO               1) Temporary Restraining Order; 2) Order Restraining          Dkt. 7
                  Merchant Storefronts and Defendants’ Assets with the
                  Financial Institutions; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Bifurcated and Alternative Service; and 5)
                  Order Authorizing Expedited Discovery entered on
                  July 17, 2020
PI Show Cause     July 31, 2020 hearing to show cause why a preliminary          N/A
Hearing           injunction should not issue
PI Order          July 31, 2020 Preliminary Injunction Order                    Dkt. 14
User Account(s)   Any and all websites and any and all accounts with             N/A
                  online marketplace platforms such as DHgate, as well
                  as any and all as yet undiscovered accounts with
                  additional online marketplace platforms held by or
                  associated with Defendants, their respective officers,
                  employees, agents, servants and all persons in active
                  concert or participation with any of them
Merchant          Any and all User Accounts through which Defendants,            N/A
Storefronts       their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in Counterfeit
                  Products, which are held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Off-White         A high-end line of men’s and women's apparel, as well          N/A
Products          as shoes, accessories, jewelry, and other ready-made
                  goods, marketed under the Off-White Brand (defined
                  infra)



                                              ii
Off-White       The trademarks, Off-White™ and Off- White c/o                  N/A
Brand           Virgil Abloh™, used to market the Off-White Products
Off-White       U.S. Trademark Registration Nos.: 5,119,602 for “OFF           N/A
Registrations   WHITE” for a variety of goods in Class 25 with a
                constructive date of first use of January 25, 2012,
                5,713,397 for “OFF-WHITE” for a variety of goods in
                Class 25, 5,710,328 for “OFF-WHITE C/O VIRGIL
                ABLOH” for a variety of goods in Class 9, 5,572,836
                for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
                of goods in Class 25, 5, 710,287 for “OFF-WHITE
                C/O VIRGIL ABLOH” for a variety of goods in Class

                14, 5,150,712 for       for a variety of goods in Class

                18 and 25, 5, 710,288 for             for a variety of goods



                in Class 14, 5,307,806 for         for a variety of goods in


                Class 18 and 25, 5,835,552 for              for a variety of


                goods in Class 9, 5,387,983 for             for a variety of


                goods in Class 25, 5,445,222 for               for a variety


                of goods in Class 25, 5,800414 for                    for a

                variety of goods in Class 9 and 25, 5,681,805 for
                for a variety of goods in Class 9 and 5,663,133 for


                          for a variety of goods in Class 25

Off-White       U.S. Trademark Serial Application Nos.: 88/080,002             N/A
Applications
                for      , for a variety of goods in Class 25 and


                88/041,456 for         , for a variety of goods in Class
                18 and Class 25


                                             iii
Off-White       The marks covered by the Off-White Registrations and          N/A
Marks           the Off-White Applications
Counterfeit     Products bearing or used in connection with the Off-          N/A
Products        White Marks, and/or products in packaging and/or
                containing labels bearing the Off-White Marks, and/or
                bearing or used in connection with marks that are
                confusingly similar to the Off-White Marks and/or
                products that are identical or confusingly similar to the
                Off-White Products
Defendants’     Any and all money, securities or other property or            N/A
Assets          assets of Defendants (whether said assets are located in
                the U.S. or abroad)
Defendants’     Any and all financial accounts associated with or             N/A
Financial       utilized by any Defendants or any Defendants’ User
Accounts        Accounts or Merchant Storefront(s) (whether said
                account is located in the U.S. or abroad)
Financial       Any and all banks, financial institutions, credit card        N/A
Institutions    companies and payment processing agencies, such as
                DHgate (e.g., DHpay.com), PayPal Inc. (“PayPal”),
                Payoneer Inc. (“Payoneer”) and PingPong Global
                Solutions, Inc. (“PingPong”) and other companies or
                agencies that engage in the processing or transfer of
                money and/or real or personal property of Defendants
Third Party     Online marketplace platforms, including, without              N/A
Service         limitation, those owned and operated, directly or
Providers       indirectly by DHgate, as well as any and all as yet
                undiscovered online marketplace platforms and/or
                entities through which Defendants, their respective
                officers, employees, agents, servants and all persons in
                active concert or participation with any of them
                manufacture, import, export, advertise, market,
                promote, distribute, offer for sale, sell and/or otherwise
                deal in Counterfeit Products which are hereinafter
                identified as a result of any order entered in this action,
                or otherwise
Defendants’     Defendants’ Assets from Defendants’ Financial                 N/A
Frozen Assets   Accounts that were and/or are attached and frozen or
                restrained pursuant to the TRO and/or PI Order, or
                which are attached and frozen or restrained pursuant to
                any future order entered by the Court in this Action
Plaintiff’s     Plaintiff’s Application for an Order to Show Cause            TBD
Motion for      Why Default Judgment and a Permanent Injunction
Default         should not be entered Against Defaulting Defendants
Judgment        filed on February 18, 2021
Scully Aff.     Affidavit by Brieanne Scully in Support of Plaintiff’s        TBD
                Motion for Default Judgment

                                             iv
        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s Off-White Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly pled against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory

    damages award requested in its Motion for Default Judgment, the Court finds such an award

    to be reasonable and Plaintiff is awarded $50,000.00 in statutory damages (“Individual


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
  Damages Award”) against each of the Fifty-Six (56) Defaulting Defendants pursuant to

  Section 15 U.S.C. § 1117(c) of the Lanham Act for a total of Two Million Eight Hundred

  Thousand Dollars ($2,800,000.00), plus post-judgment interest.


                                III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are

  permanently enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing one or more of the Off-White Marks and/or marks that

         are confusingly similar to, identical to and constitute a counterfeiting and/or

         infringement of the Off-White Marks;

     B. directly or indirectly infringing in any manner any of Plaintiff’s Off-White Marks;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Off-

         White Marks to identify any goods or services not authorized by Plaintiff;

     D. using any of Plaintiff’s Off-White Marks, or any other marks that are confusingly

         similar to the Off-White Marks on or in connection with the manufacturing,

         importing, exporting, advertising, marketing, promoting, distributing, displaying,

         offering for sale, selling and/or otherwise dealing in the Counterfeit Products;

     E. using any false designation of origin or false description, or engaging in any action

         which is likely to cause confusion, cause mistake and/or to deceive members of the


                                               2
   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as

   to the origin, sponsorship or approval of any product manufactured, imported,

   exported, advertised, marketed, promoted, distributed, displayed, offered for sale or

   sold by Defaulting Defendants and Defaulting Defendants’ commercial activities by

   Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files,

   data, business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Defaulting Defendants and by their respective officers, employees, agents,

           servants and all persons in active concert or participation with any of them;

           and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,

   display, offering for sale and/or sale of Counterfeit Products for the purposes of

   circumventing or otherwise avoiding the prohibitions set forth in this Order.




                                        3
2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Off-White Marks, or

     bear any marks that are confusingly similar to the Off-White Marks pursuant to 15 U.S.C. §

     1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

             any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

             Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records,

             documents or any other records or evidence relating to Defaulting Defendants’

             Frozen Assets and Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:




                                                  4
       A. providing services to Defaulting Defendants and Defaulting Defendants’ User

           Accounts and Merchant Storefronts, including, without limitation, continued

           operation of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

           and III(3)(A) through III(3)(B) above through III(4)(A) above.

                                  IV.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

1) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

2) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60

   East 42nd Street, Suite 2520, New York, NY 10165; and

3) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.

SO ORDERED.

SIGNED this _____           May
            10th day of ____________, 2021.
                                                    _________________________________
                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE

                                                5
